DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
Claims 1-17 and 19 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner notes that the claims indicate a genus of “a source hydrocarbon medium”, but do not indicate any species in the specification.  The specification has only provided a functional description of a genus in paragraphs [0055-0061].  The specification does not provide a representative number of species.  
See MPEP 2163, II, A, ii: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para.
Claims 1-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification does not appear to provide specific working examples of hydrocarbon chains being cracked by “vacuum and magnetic influence” and “molecular vibrations” created by “rotating a source hydrocarbon colloidal substance” having “a Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1”.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
The breadth of the claims; The claims broadly recite using a “vacuum and magnetic influence” to create “molecular vibrations” created by “rotating a source hydrocarbon colloidal substance” “a Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1”.  Examiner notes that in the specification, this is created by providing a state with a negative density sign [0047], but does not provide a specific example of what “source hydrocarbon colloidal substance” is used and what specific conditions are used to create the “vacuum and magnetic influence” and “molecular vibrations”.  The specification includes an example which broadly recites a special medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0189], but does not indicate what the chemical formula or structure or boiling range of the special medium is, or the geographical source, or any other information to describe to the person having ordinary skill in the art how to select and use the special source hydrocarbon colloidal substance. 
The nature of the invention; 
-1 to about 4,000 cm-1”.  
The state of the prior art; 
The prior art discloses methods for cracking hydrocarbons with electron beams, acoustic energy, and mechanical vibrations (see US 2010/0108492 - [001], [0053] and abstract; US 2008/0156701- [0003-0007], [0013-0030]; US 2010/0101978 paragraphs [0007-0008], [0018]).  However, the prior art does not disclose methods for creating a “vacuum and magnetic influence” with energy “molecular vibrations” created by “rotating a source hydrocarbon colloidal substance” having “a Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1”.  Examiner further notes that while negative density is a theoretical concept in the art (see Negative energy, Wikipedia), there is not a working understanding as applied in the instant invention to hydrocarbons.  Examiner additionally notes that the prior art teaches using a catalyst to generate electrons and phonons (US 2003/0000570 – see abstract), but does not address creation of a “vacuum and magnetic influence” with energy from “molecular vibrations”  created by “rotating a source hydrocarbon colloidal substance” having “a Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1”.
The level of one of ordinary skill; 
The level of ordinary skill in the art would be that of somebody with at least an undergraduate degree in an area such as chemical engineering.
The level of predictability in the art; 
The art of creating “vacuum and magnetic influence” with energy from “molecular 

spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1” and thus crack
hydrocarbons is not predictable, as there does not appear to be working examples
providing how one would select the materials and conditions in such a method in order to
crack hydrocarbons.  Further, the art does not disclose such a process, and thus there is not
predictability.
The amount of direction provided by the inventor
The specification provides a functional description of a genus in paragraphs [0055-0061].  However, the instant specification does not describe how to actually select the source hydrocarbon colloidal substance.  The person having ordinary skill in the art would not be able to select the “source hydrocarbon colloidal substance” having the “IR/Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1” without further guidance as to the nature of the “source hydrocarbon colloidal substance”, such as the boiling range, the chemical formula, structure, and the geographical source of the source hydrocarbon colloidal substance.  Further, it is not seen where the person having ordinary skill in the art would be able to select the “a Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1”  without further guidance of what values are suitable to obtain cracking of hydrocarbon feedstocks.  The instant specification describes an example which broadly recites a special medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0189], but does not indicate what the chemical formula or boiling range of the special hydrocarbon colloidal substance is, or the geographical source, or any other information to describe to the person having ordinary skill in the art how to select and use the special source medium or source spectral resonance. 
The existence of working examples; and 
what source hydrocarbon colloidal substance is used, only a discussion of theory and only a functional description of a genus [0055-0061].  The instant specification broadly recites a special medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0189], but does not indicate what the chemical formula or boiling range of the special medium is, or the geographical source, or any other information to describe to the person having ordinary skill in the art how to select and use the special source hydrocarbon colloidal substance or source spectral resonance. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As there does not appear to be any specific examples of how to select the “source hydrocarbon colloidal substance”, the person having ordinary skill in the art would need to perform a large quantity of experimentation, including specific conditions and reactants in order to make or use the invention based on the theory discussed in the disclosure.  Since the person having ordinary skill in the art is not familiar with producing “vacuum and magnetic influence” by rotation of a “source hydrocarbon colloidal substance” having a “a Raman spectrum wavenumber shift of about 400 cm-1 to about 4,000 cm-1”, the person having ordinary skill in the art would not know how to select the “source hydrocarbon colloidal substance” without further guidance.  It would require a large quantity of experimentation to determine specific conditions, and specific materials to result in the claimed “molecular vibrations”.  Hydrocarbons having an IR resonance wavenumber shift of about 400 cm-1 to about 4,000 cm-1 is a vast genus and would include numerous compositions varying by chemical formula, structure, molecular weight, boiling range, geographical source, etc.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-17 and 19, it is unclear what is meant by “vacuum and magnetic influence” and “molecular vibrations”.   These are not terms in the art, and have not been defined in the specification.  

Claims 1-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
As discussed above, the invention is not enabled, and that which does not work would lack utility. 
Claims 1-17 and 19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Paragraphs [00179-0192] recite crude oil feedstock and a specific working example of operation using PMVR 600 with VASU 710 rotated at 6,000 rpm while being filled with a source material.
The claims have been amended to replace “a source hydrocarbon medium” with “a source hydrocarbon colloidal substance” that includes “an IR/Raman spectrum wavelength shift of about 400 cm-1 to about 4,000 cm-1” as support by instant specification [0060].

Regarding Applicant’s first argument, the specification does not provide any specific examples of what “source hydrocarbon colloidal substance” is used, only a discussion of theory and only a functional description of a genus [0055-0061].  The instant specification broadly recites a source medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0189], but does not indicate what the chemical formula or boiling range of the source medium is, or the geographical source, or any other information to describe to the person having ordinary skill in the art how to select and use the special source medium or source spectral resonance.  It is not seen where Applicant has provided any evidence from the prior art that a person having ordinary skill in the art would be able to select a source hydrocarbon colloidal substance that would create vacuum and magnetic influence and molecular vibrations.
Regarding Applicant’s second argument, Examiner notes that the rejections have been updated as necessitated by amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771